MEMORANDUM **
David Kersh appeals pro se from the district court’s judgment dismissing his diversity action for failure to prosecute. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Eisen v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir.1994). We affirm.
Contrary to Kersh’s contentions, the district court had subject matter jurisdiction over the case. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992) (per cu-riam) (explaining that defendant’s burden of establishing that removal is proper is satisfied if the plaintiff claims, among other things, a sum greater than the jurisdictional requirement).
The district court did not abuse its discretion by dismissing Kersh’s action after he failed to file a timely amended complaint despite two opportunities to do so. See id. (setting forth factors to be weighed in determining whether to dismiss a case for lack of prosecution). The district court did not abuse its discretion by construing Kersh’s post-judgment motion to remand as a motion to reconsider and by denying the motion, because Kersh failed to demonstrate grounds for relief from the judgment. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
Kersh’s request to strike portions of ap-pellees’ brief and to impose sanctions is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.